Exhibit 10.5

EXECUTION VERSION

SECOND AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

of

FRONT LINE MANAGEMENT GROUP, INC.

This Second Amended and Restated Stockholders’ Agreement (as amended, modified,
restated or supplemented from time to time, this “Agreement”) is made as of June
9, 2008, by and among Front Line Management Group, Inc., a Delaware corporation
(the “Company”), FLMG Holdings Corp., a Delaware corporation (“FLMG Holdings”),
solely for purposes of Section 6.16, IAC/InterActiveCorp, a Delaware corporation
(“IAC”), The Azoff Family Trust of 1997 (the “Azoff Trust”), MM Investment Inc.,
a Delaware corporation (“MMI”), WMG Church Street Limited, an English company
(“WMG Church”), Madison Square Garden, L.P., a Delaware limited partnership
(“MSG”), each other holder of Shares who may become party to this Agreement by
executing a counterpart to this Agreement pursuant to Section 3.5 (FLMG
Holdings, the Azoff Trust, MMI, WMG Church, MSG and each such party, a
“Stockholder” and collectively, the “Stockholders”), and solely for purposes of
Section 6.15, Warner Music Inc., a Delaware corporation (“WMG Guarantor”).

R E C I T A L S:

A.       On June 8, 2007 (the “FL Closing Date”), certain stockholders of the
Company sold a majority of the issued and outstanding shares of capital stock of
the Company to IAC pursuant to a Stock Purchase Agreement, dated as of May 11,
2007 (the “FL Purchase Agreement”).

B.       Immediately following the FL Closing Date, IAC, the Azoff Trust and MMI
entered into a Recapitalization and Exchange Agreement, dated June 8, 2007,
pursuant to which the shares of capital stock of the Company were reclassified.

C.       On July 24, 2007, MMI entered into a Stock Purchase Agreement with IAC
(the “MMI Purchase Agreement”), pursuant to which WMG Kensington Limited, an
English company (“WMGUK”), purchased from IAC, and IAC sold to WMGUK,
51,064.6365 shares of Common Stock.

D.       As of July 24, 2007, MMI assigned all of its rights and obligations
under the MMI Purchase Agreement to WMGUK.

E.       As of September 28, 2007, WMGUK transferred 51,064.6365 shares of
Common Stock to WMG Church and assigned to WMG Church all of its rights and
obligations under the Original Agreement.

F.       As of December 7, 2007, IAC transferred 60,475.9765 shares of Common
Stock and 11,460 shares of Preferred Stock and all of its rights and obligations
under the Original Agreement to FLMG Holdings.

--------------------------------------------------------------------------------

G.       Concurrently with the execution of this Agreement, MSG has entered into
the MSG Purchase Agreement, pursuant to which MSG has purchased from FLMG
Holdings and MMI, and FLMG Holdings and MMI have sold to MSG, a number of shares
of Common Stock such that following the closing of such transaction, the
Stockholders now hold the number and class of shares of capital stock of the
Company as set forth on Schedule A.

H.       The parties hereto desire to enter into this Agreement to amend and
restate the Original Agreement in its entirety, and to establish certain aspects
of the governance and operation of the Company from and after the date hereof,
and to restrict the manner and means by which the Shares owned by the
Stockholders may be sold, assigned or otherwise transferred.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

SECTION 1.1       Definitions.  Capitalized terms used herein shall have the
following meanings:

“Accelerated Shares” has the meaning set forth in Section 3.3.

“Acquisition” means any acquisition of assets of, or a majority of the equity
interests in, a Person or division or line of business of a Person not
affiliated with any of the Stockholders (or any subsequent investment made in a
Person, division or line of business previously acquired in an Acquisition).

“Affiliate” of a specified Person means a Person that, directly or indirectly,
Controls, is Controlled by, or is under common Control with, the specified
Person.

“Agent” has the meaning set forth in Section 3.4(e)(i).

“Agreement” has the meaning set forth in the Preamble of this Agreement.

“Artist” means any musician, singer, songwriter, publisher, producer, lyricist,
composer, actor (whether motion picture, television, theatrical or otherwise),
or other performer in the entertainment industry generally.

“Azoff” means Irving Azoff, a California resident.

“Azoff Amount” has the meaning set forth in Section 3.4(b)(ii).

“Azoff Employment Agreement” means the Employment Agreement, dated May 11, 2007,
between the Company and Irving Azoff.

“Azoff Percentage” has the meaning set forth in Section 3.4(b)(ii).

-2-

--------------------------------------------------------------------------------

“Azoff Put” has the meaning set forth in Section 3.4(a)(i).

“Azoff Trust” has the meaning set forth in the Preamble of this Agreement.

“Azoff Trust Designees” has the meaning set forth in Section 2.1(a)(i) .

“Baseball Arbitrator” has the meaning set forth in Section 3.4(e)(ii) .

“Board” means the Board of Directors of the Company.

“Bona Fide Offer” means an offer in writing to a Stockholder, offering to
purchase all or any part of the Shares owned by such Stockholder or any interest
of the Stockholder therein and setting forth all the material terms and
conditions of the proposed purchase (which must be reasonably capable of being
satisfied), from an offeror who is ready, willing and able to consummate the
purchase (subject to customary closing conditions) and who is neither the
Company nor an Affiliate of such Stockholder.

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banking institutions in the City of New York, New York are authorized or
required by law to close.

“Call Notice” has the meaning set forth in Section 3.4(a)(ii).

“Change of Control” means the occurrence of (a) any consolidation, business
combination or merger of the Company with or into any Person, or any other
corporate reorganization or transaction or a series of related transactions
(including the acquisition of capital stock of the Company), whether or not the
Company is a party thereto, if, immediately after such consolidation, business
combination, merger, reorganization or transaction, the Stockholders and their
respective Permitted Transferees owning equity interests immediately prior to
such consolidation, business combination, merger, reorganization or transaction,
do not own equity interests that directly or indirectly have the power to elect
a majority of the entire board of managers or directors of the Company or other
surviving entity or (b) any transaction or series of related transactions (other
than a Public Offering), whether or not the Company is a party thereto, if,
after giving effect to such transaction or transactions, more than 50% of the
Company’s Voting Securities are owned by any Person and its Affiliates and
“associates” (as such term is defined in Rule 12b-2 under the Exchange Act) or
any “group” (as such term is defined in Section 13(d)(3) of the Exchange Act),
excluding from the numerator in calculating such percentage (i) Voting
Securities of the Company owned by the Stockholders and their Permitted
Transferees and (ii) if any Stockholders or their Permitted Transferees are part
of any such “group”, Voting Securities of the Company to the extent of the
voting power of the Stockholders and their Permitted Transferees in any such
“group”.

“Common Equivalent Shares” means collectively, all shares of capital stock of
the Company, including all restricted shares of capital stock of the Company,
as-converted into Common Stock, on a fully-diluted basis.

-3-

--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the Preamble of this Agreement.

“Contract Year” means a 12-month period commencing on the FL Closing Date, and
each anniversary thereof.

“Control” (including its correlative meanings, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management or policies of a Person,
whether through ownership of Securities, as trustee or executor, by contract or
otherwise.

“Controlling Party” means either (i) FLMG Holdings or (ii) MMI and WMG Church
(collectively) to the extent that such Stockholder owns, in accordance with this
Agreement, individually or collectively with its Affiliates, more than 50% of
the Common Equivalent Shares.

“Controlling Party Transaction” means a transaction or series of related
transactions that results in either (i) FLMG Holdings and/or its Affiliates or
(ii) MMI, WMG Church and/or their Affiliates collectively owning, in accordance
with this Agreement, more than 50% of the Common Equivalent Shares.

“Designated Purchaser” means (i) the purchaser of Shares under Section 3.4
(other than Section 3.4(b)(ii)) that is required to purchase, in the aggregate,
the greatest number of the Shares subject to the Azoff Put, the FLMG/WMG Call
and the MSG Put, as applicable, or (ii) the purchaser described in the last
sentence of Section 3.4(g)(i) if applicable.

“Director” has the meaning set forth in Section 2.1(a).

“EBITDA” means, for any Person for any measurement period, an amount determined
on a consolidated basis for such Person and its Subsidiaries equal to (i) the
sum, without duplication, of (a) the consolidated net income (or loss) for such
period, plus (b) total interest expense for such period plus (c) total
depreciation expense for such period plus (d) total amortization expense for
such period plus (e) total income tax expense for such period, minus (ii) the
sum, without duplication, of (x) interest income for such period plus (y)
dividend income, investment income or non-operating investment gains for such
period plus (z) extraordinary, unusual or non-recurring income or gains.

“Encumbrance” means any charge, claim, community or other marital property
interest, right of first option, right of first refusal, mortgage, pledge, lien
(statutory or other) or other encumbrance of any nature whatsoever.

“Excess Cash” means the amount of net cash of the Company which the Board
determines is available for Acquisitions or investments or distributions to the
Stockholders (pursuant to Section 4.1) after the allowance for (a) all direct
and indirect

-4-

--------------------------------------------------------------------------------

expenses, liabilities and obligations of the Company (whether for expense items,
capital expenditures, improvements, retirement of indebtedness or otherwise);
and (b) the amount of any Reserves.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated pursuant thereto.

“Exercise Notice” has the meaning set forth in Section 3.4(b)(ii).

“Exercising Members” has the meaning set forth in Section 3.4(a)(ii).

“Fair Value” of a Share means what a willing buyer would pay a willing seller in
an arm’s length transaction and shall be calculated based on the fair market
value of the Common Stock of the Company taken as a whole divided by the
aggregate number of all shares of Common Stock then outstanding, taking into
account the capital structure of the Company (including deducting from the value
of the Company any outstanding liabilities, the liquidation preference of any
outstanding shares of preferred stock and any claims that are senior to the
Common Stock), without giving effect to any minority interest or illiquidity
discount with respect to the Common Stock at the time of determination. The
determination of Fair Value shall be based upon industry practice and valuation
methodologies for a business of the type maintained by the Company, taking into
account the Company’s historical performance, its growth and prospects and its
current and projected cash flows, and without regard to comparable transactions
which may have reflected strategic premiums and/or synergies. The Fair Value
shall not be based upon the liquidation value of the Company.

“Fair Value Notice” has the meaning set forth in Section 3.4(e)(i).

“FL Closing Date” has the meaning set forth in Recital A.

“FL Purchase Agreement” has the meaning set forth in Recital A.

“FLMG Designees” has the meaning set forth in Section 2.1(a)(ii).

“FLMG Holdings” has the meaning set forth in the Preamble of this Agreement.

“FLMG/WMG Call” has the meaning set forth in Section 3.4(a)(ii).

“FLMG/WMG Group” means FLMG Holdings, MMI, WMGUK and their respective
Transferees (as contemplated by Section 3.4(f)).

“Front Line Side Letter” means the letter, dated as of even date herewith, from
the Company to MSG containing certain representations and warranties of the
Company.

“IAC” has the meaning set forth in the Preamble of this Agreement.

“IAC Common Stock” has the meaning set forth in Section 3.4(d)(ii).

-5-

--------------------------------------------------------------------------------

“IAC Common Stock fair market value” has the meaning set forth in Section
3.4(d)(ii).

“IAC Guaranty” has the meaning set forth in Section 6.16.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, directive or any similar form of decision of, or determination by, any
governmental or self-regulatory authority.

“MMI” has the meaning set forth in the Preamble of this Agreement.

“MMI Designees” has the meaning set forth in Section 2.1(a)(iii).

“MMI Purchase Agreement” has the meaning set forth in Recital C.

“MSG” has the meaning set forth in the Preamble of this Agreement.

“MSG Amount” has the meaning set forth in Section 3.4(b)(ii).

“MSG Designee” has the meaning set forth in Section 2.1(a)(iv).

“MSG Purchase Agreement” means the Stock Purchase Agreement, dated as of even
date herewith, by and among IAC, FLMG Holdings, MMI, WMGUK, MSG, and solely for
purposes of Section 10.12 thereto, WMG Parent.

“MSG Put” has the meaning set forth in Section 3.4(b)(i)(B).

“MSG Put Notice” has the meaning set forth in Section 3.4(b)(i)(A).

“Music Business” means the world-wide business (as presently conducted or as may
be conducted hereafter) of the Company and its Subsidiaries of personal and
career management for Artists and all other aspects of the music industry,
including without limitation, recording activities, songwriting and music
publishing, touring, tour sponsorship, commercials, personal endorsements,
performances, fan clubs, merchandising, ticket selling and other professional
activities related thereto.

“NASDAQ” has the meaning set forth in Section 3.4(d)(ii).

“Offered Price” has the meaning set forth in Section 3.2(a).

“Offeror” has the meaning set forth in Section 3.2(a).

“Officers” has the meaning set forth in Section 2.3(a).

“Options” means rights, options or warrants to subscribe for, purchase or
otherwise acquire either shares of stock or other equity interests of the
Company.

“Original Agreement” means the Amended and Restated Stockholders’ Agreement of
the Company, dated as of July 24, 2007.

-6-

--------------------------------------------------------------------------------

“Permitted Transferee” of a Stockholder means (i) any Affiliate of or successor
to such Stockholder or (ii) in the case of a Stockholder who is a natural
Person, (A) a spouse or lineal descendent or ancestor of such Person, (B) the
conservators, guardians, executors, administrators, testamentary trustees,
legatees or beneficiaries of the Stockholder or (C) a Permitted Transferee
Trust; provided, that in the case of the Azoff Trust, “Permitted Transferee”
shall also include any Artist or employee of the Company or any of its
Subsidiaries (or any Permitted Transferee of such Persons) to the extent that
the aggregate of any and all such Transfers to such Artists and employees is not
in excess of 10% of the outstanding Common Equivalent Shares held by the Azoff
Trust. Notwithstanding the foregoing, each of MMI, WMG Church, FLMG Holdings and
the Azoff Trust (in each case, including any Permitted Transferee thereof) shall
be deemed to be Permitted Transferees of one another but only to the extent that
each of MMI, WMG Church, FLMG Holdings and the Azoff Trust (to the extent that
each (in each case, including any Permitted Transferee thereof) is still a
holder of shares of Common Stock of the Company) consents thereto in writing.

“Permitted Transferee Trust” means, in the case of a Stockholder who is a
natural Person, a limited partnership, limited liability company, trust or
custodianship, the beneficiaries of which may include only the Stockholder, the
Stockholder’s spouse (or ex-spouse), the Stockholder’s lineal descendants
(including adopted), or, if such Stockholder has no then-living spouse or lineal
descendants, then to the ultimate beneficiaries of any such trust or to the
estate of a deceased beneficiary.

“Person” means any individual or any general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative or association or other legal entity or organization.

“Preferred Stock” means the Series C Preferred Stock of the Company.

“Proposed Transferees” has the meaning set forth in Section 3.4(b)(ii).

“Public Offering” means a public offering of equity securities in the Company or
any successor thereto or any Subsidiary of the Company pursuant to a
registration statement declared effective under the Securities Act.

“Purchase Limit” has the meaning set forth in Section 3.4(b)(ii).

“Purchase Option” has the meaning set forth in Section 3.2(b).

“Put/Call Purchase Price” has the meaning set forth in Section 3.4(d)(i).

“Put/Call Seller” has the meaning set forth in Section 3.4(d)(i).

“Put Notice” has the meaning set forth in Section 3.4(a)(i).

“Representative” has the meaning set forth in Section 3.4(e)(ii).

-7-

--------------------------------------------------------------------------------

“Reserves” means such cash reserves as the Board may reasonably establish to
cover the operation of the Company’s business in the ordinary course, including
reserves for operating and other expenses (both owed and contemplated), fees,
taxes, and liabilities for the payment of future contingencies (known or
unknown, liquidated or unliquidated); provided such reserves shall not be
intended to cover every possible contingency, but only those reasonably
foreseeable at the time such reserves are established.

“Restricted Stock Award Agreement” means the Restricted Stock Award Agreement,
dated as of June 8, 2007, between the Company and Azoff, as the same may be
amended from time to time.

“Sale Notice” has the meaning set forth in Section 3.2(a).

“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, notes,
bonds, debentures, and other securities, equity interests, ownership interests
and similar obligations of every kind and nature of any Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated pursuant thereto.

“Shares” means (a) all shares of Common Stock held by a Stockholder, whenever
issued, including all restricted shares of Common Stock and shares of Common
Stock issued upon the exercise, conversion or exchange of any Options or
Warrants and (b) all Options and Warrants held by a Stockholder (treating such
Options and Warrants as a number of Shares equal to the number of Common
Equivalent Shares represented by such Options and Warrants for all purposes of
this Agreement except as otherwise specifically set forth herein).

“Stockholder” has the meaning set forth in the Preamble of this Agreement.

“Stockholder Percentage” means, as of any date of determination, with respect to
any Stockholder, a percentage calculated by dividing (x) the aggregate number of
Common Equivalent Shares held by such Stockholder by (y) the aggregate number of
Common Equivalent Shares of the Company held by all Stockholders on such date.

“Subject Shares” has the meaning set forth in Section 3.2(a).

“Subsequent Stockholder” has the meaning set forth in Section 3.5(a).

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or Controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or

-8-

--------------------------------------------------------------------------------

equivalent ownership interests of the entity is at the time owned or Controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or Control the
managing director or general partner of such limited liability company,
partnership, association or other business entity.

“Tag-Along Notice” has the meaning set forth in Section 3.4(b)(ii).

“Transfer” (and “Transferor” and “Transferee” shall have correlative meanings),
with respect to any Shares (or direct or indirect, voting, economic or other
interest therein), means (i) a transfer, sale, assignment, exchange, pledge or
other Encumbrance on or disposition of such Shares, whether directly or
indirectly, or the grant of an option or other right to acquire such Shares or
(ii) a transfer, sale, assignment of shares or interests in any special purpose
holding company that is the record owner of the Shares and does not have
material assets other than the Shares.

“Transfer Date” has the meaning set forth in Section 3.1.

“Transfer Terms” has the meaning set forth in Section 3.4(b)(ii).

“Voting Security” means shares of stock or equivalent ownership interests
(including all shares of convertible stock or equivalent ownership interests on
an as converted basis) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or other
members of the applicable governing body thereof.

“Warrants” means any warrants to subscribe for, purchase or otherwise directly
acquire stock or other equity interest in the Company.

“WMG Church” has the meaning set forth in the Preamble of this Agreement.

“WMG Common Stock” has the meaning set forth in Section 3.4(d)(iii).

“WMG Common Stock fair market value” has the meaning set forth in Section
3.4(d)(iii).

“WMG Guarantor” has the meaning set forth in the Preamble of this Agreement.

“WMG Parent” means Warner Music Group Corp., a Delaware corporation.

“WMGUK” has the meaning set forth in Recital C.

SECTION 1.2       Construction. Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine and neuter forms
and the singular form of words shall include the plural and vice versa. All

-9-

--------------------------------------------------------------------------------

references to Articles and Sections refer to articles and sections of this
Agreement, and all references to Schedules are to Schedules attached hereto,
each of which is made a part hereof for all purposes. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

ARTICLE II

GOVERNANCE MATTERS

SECTION 2.1       Board of Directors

(a)       Each Stockholder agrees to cast all votes to which such holder is
entitled in respect of such Stockholder’s Shares, whether at any annual or
special meeting, by written consent or otherwise, to fix the number of members
of the Board (each member of the Board, a “Director”) at seven (7) and to elect
the designees identified below. Except as otherwise provided in this Section
2.1, the Board shall consist of:

            (i)       two (2) designees of the Azoff Trust (the “Azoff Trust
Designees”);

            (ii)      two (2) designees of FLMG Holdings (the “FLMG Designees”);

            (iii)     two (2) designees of MMI and WMG Church (acting as a
group) (the “MMI Designees”); and

            (iv)     one (1) designee of MSG (the “MSG Designee”).

(b)       Any Stockholder may transfer its right to designate one or more
Directors to any Transferee in accordance with this Section 2.1(b), provided, in
order for the transfer of such right of designation to be effective, such
Transferee must have a Stockholder Percentage of at least 10% for each designee
right so assigned (e.g., in order for a Transferee to have the ability to
designate two directors, such Transferee must have a Stockholder Percentage of
at least 20%); provided further that in the case of a transfer of such right of
designation by MSG, (i) the Transfer of all of MSG’s Shares held as of the date
hereof to any single Transferee shall be sufficient for such right of
designation to be effective, even if it does not result in a Stockholder
Percentage of at least 10% for such Transferee and (ii) such right of
designation shall be subject to the Azoff Trust’s consent right set forth in
Section 2.1(d); and provided further that FLMG Holdings may not transfer the
right to designate a director to MMI and WMG Church (acting as a group) unless
in connection with the transfer of Shares by FLMG Holdings to MMI, WMG Church or
any of their Affiliates in accordance with the terms of this Agreement.

(c)       Any Stockholder shall have the right to voluntarily relinquish the
ability to designate Directors under this Agreement by delivery of written
notice to the Company and the other Stockholders and thereafter such Stockholder
shall cease to be entitled to

-10-

--------------------------------------------------------------------------------

designate any Directors. To the extent any Stockholder shall cease to have the
entitlement to designate one or more Directors, the size of the Board shall be
deemed to automatically decrease accordingly, and the applicable Stockholder
shall immediately remove one or more Directors designated by it, as applicable,
in the circumstances contemplated by this Section 2.1(c) .

(d)       Any Director designated by a Stockholder may only be removed (with or
without cause) by the Stockholder designating such Director; provided, that any
Director may be removed for cause by the vote of Stockholders holding Voting
Securities representing a majority of the votes outstanding. Each of the
Stockholders agrees to cast all votes to which such holder is entitled in
respect of the Shares, whether at any annual or special meeting, against any
Director proposed to be removed by the Stockholder who has the right to
designate such director. Any vacancy on the Board in respect of a Director
designated by a Stockholder (whether or not such Director was removed for cause)
may be filled by the Stockholder entitled to designate such Director, subject to
this Section 2.1. In the event that a Stockholder is entitled to designate a
Director pursuant to this Section 2.1 and has not yet done so, such Director
seat shall remain vacant until such designation is made; provided, that such
Stockholder shall make such designation as promptly as possible. MSG agrees that
it shall initially designate James L. Dolan to serve as its Director, and if it
ever designates any Person other than James L. Dolan to serve as its Director,
such designation shall be subject to the Azoff Trust’s consent, which consent
may be withheld in the sole and absolute discretion of the Azoff Trust;
provided, the consent of the Azoff Trust shall not be required if Hank J. Ratner
or Jay Marciano is designated to become the MSG Designee. In the event that MSG
Transfers its Shares pursuant to Section 3.4(b)(i), the Azoff Trust shall
thereupon and thereafter have the sole and exclusive right, for all purposes
under this Agreement, to designate the MSG Designee in accordance with this
Section 2.1. If the Azoff Trust Transfers its Shares pursuant to the exercise of
the FLMG/WMG Call, then concurrently with such Transfer, the Azoff Trust shall
transfer its right to designate the Azoff Trust Designees to the Designated
Purchaser in connection with such exercise, and such Designated Purchaser shall
thereupon and thereafter have the sole and exclusive right, for all purposes
under this Agreement, to designate the Azoff Designees in accordance with this
Section 2.1.

(e)       Notwithstanding anything to the contrary in this Agreement, no
Director, acting solely in its capacity as such, shall have the right, power or
authority to act as an agent of the Company, to bind the Company or to execute
any documents in the name of the Company unless expressly authorized in writing
by the Board or a committee thereof.

(f)       The Company shall take such action as may be required under applicable
law to cause the Board to consist of the number of Directors specified in
Section 2.1(a) . The Company agrees to include in the slate of nominees
recommended by the Board, the Azoff Trust Designees, the FLMG Designees, the MMI
Designees and the MSG Designee pursuant to Section 2.1(a) and to use its
reasonable best efforts to cause the election of each such designee to the
Board, including nominating such individuals to be elected as Directors as
provided herein.

-11-

--------------------------------------------------------------------------------

(g)       For the avoidance of doubt, MMI and WMG Church shall act jointly in
designating the MMI Designees and for the purposes of Sections 2.1(b), (c) and
(d), all references to the Stockholder that has the right to designate a
Director shall mean MMI and WMG Church acting jointly.

SECTION 2.2       Actions Requiring Approval. The Company may take the following
actions only upon the approval of the majority of the authorized number of (i)
FLMG Designees and MMI Designees, acting together as a group, and (ii) Azoff
Trust Designees and the MSG Designee, acting together as a group (but not
necessarily unanimously), (even if a quorum otherwise exists) at a duly called
meeting of the Board, subject to an approval by the holders of the majority of
the Common Equivalent Shares where required by Law:

(a)       except as provided in Section 4.1, declare or pay any dividend or make
any other distribution to the Stockholders whether or not upon or in respect of
any Shares;

(b)       redeem, otherwise acquire or issue any Securities or any Option,
Warrant or right relating thereto;

(c)       make any employment related decisions with respect to any executive
officer of the Company or which could reasonably result, directly or indirectly,
in payments of more than $500,000 in any Contract Year; provided, that approval
of a majority of the Azoff Trust Designees shall not be required with respect to
any employment-related decisions (including under the Restricted Stock Award
Agreement and the Azoff Employment Agreement) with respect to Azoff;

(d)       subject to Section 2.3(c), consummate any Acquisition or investment in
any Person, or consummate any disposition of any Person or material property or
assets;

(e)       consolidate or merge with and into any Person (in which the Company is
not the surviving corporation);

(f)       effect a transaction involving the Company resulting in a Change of
Control;

(g)       make a Public Offering;

(h)       authorize, create or issue (including by way of merger, consolidation
or otherwise) any new Securities;

(i)       incur or assume any liabilities, or other obligation, for borrowed
money or guarantee any such liabilities or obligation, other than in the
ordinary course of business consistent with past practice;

(j)       materially alter the nature of the Company’s business from the Music
Business (other than pursuant to a Change of Control);

-12-

--------------------------------------------------------------------------------

(k)       amend, alter or change the certificate of incorporation or the by-laws
or any equivalent organizational document of the Company or any of its
Subsidiaries;

(l)        create or permit to exist any Encumbrance on any material asset or
property (whether tangible or intangible) of the Company or any of its
Subsidiaries;

(m)       liquidate, dissolve or wind up the Company or any of its Subsidiaries
or make any voluntary bankruptcy filing;

(n)       engage in any transaction with any Stockholder; provided, that such
approval shall not be required for transactions entered into in the ordinary
course of the Company’s business with Artists or employees of the Company who
become Stockholders as Permitted Transferees of the Azoff Trust (within the
parameters set forth in the definition of Permitted Transferees herein); and

(o)       take any other action, other than as set forth above, that is material
to the business, cash flow or long term viability of the Company, taken as a
whole.

SECTION 2.3       Officers.

(a)       The Company may have such officers (the “Officers”) as the Board in
its discretion may appoint (or who may be appointed by the other Officers if
specifically authorized to do so by the Board); provided, that the initial
Officers shall include Azoff as Chief Executive Officer of the Company. The
Officers and other key employees of the Company will be compensated in
accordance with their respective employment agreements, if any, with the Company
or any Subsidiary, or otherwise as determined by the Board or the Officers and,
following execution of such agreements and subject to Section 2.2(c), the Board
shall have the authority to negotiate and authorize amendments to any such
agreements.

(b)       The Company and the Stockholders agree that Azoff, in his capacity as
Chief Executive Officer of the Company, shall have primary responsibility for
the management of the operations and activities of the Company and its
Subsidiaries in a manner consistent with this Agreement and the Azoff Employment
Agreement.

(c)       In his capacity as Chief Executive Officer of the Company, Azoff shall
be permitted to cause the Company to make (without the prior approval of the
Board) up to three (3) Acquisitions of, or investments in, Persons engaged in
the Music Business during each Contract Year; provided, that (i) such
Acquisitions or investments are financed with Excess Cash of the Company, (ii)
the total cash invested by the Company on any Acquisition of, or investment in,
any Persons does not exceed $5 million individually or $10 million in the
aggregate during any Contract Year, and (iii) the purchase price paid for any
such Acquisition or investment cannot imply a valuation for such Person of more
than 5.5x the EBITDA of such Person for the trailing 12-month period prior to
such Acquisition or investment. Any Acquisitions or investments not subject to
this Section 2.3(c) shall require the approval of the Board.

-13-

--------------------------------------------------------------------------------

(d)       Azoff’s rights under Section 2.3(b) and 2.3(c) shall terminate in the
event Azoff ceases to be the Chief Executive Officer of the Company for any
reason.

SECTION 2.4       Certain Actions Adversely Affecting MSG. The Azoff Trust
agrees, solely for the benefit of MSG, that without MSG’s prior written
approval, the Azoff Trust shall not, and shall cause its Affiliates and the
Azoff Trust Designees not to, approve any action or series of related actions
that (a) must be approved under Section 2.2 and (b) would, directly or
indirectly, have a disproportionate, as compared to any other Stockholder,
adverse effect on the rights of MSG or any Subsequent Stockholder of its Shares
as a Stockholder or Subsequent Stockholder, as applicable, under this Agreement
or under applicable Law. For purposes of clarification, this Section 2.4 shall
not apply with respect to transfers of Shares among the Stockholders or their
Permitted Transferees or any consents thereto.

SECTION 2.5       Period. Each of the foregoing provisions in this Article II
shall expire on the earliest to occur of (a) a Change of Control, (b) an initial
Public Offering, and (c) with respect to any particular provision, the last date
permitted by applicable Law.

ARTICLE III

TRANSFERABILITY OF SHARES

SECTION 3.1       General Transfer Restrictions. Prior to the earlier of June 8,
2012 or the completion of an initial Public Offering (such earlier date, the
“Transfer Date”), no Stockholder may Transfer Shares other than (x) to a
Permitted Transferee or (y) pursuant to Section 3.3.  Any Transfer by any
Stockholder following the Transfer Date (other than to a Permitted Transferee or
pursuant to Section 3.3 or 3.4) shall be subject to Section 3.2.  Any purported
Transfer in violation of this Agreement shall be null and void, and the Company
shall not in any way give effect to any such impermissible Transfer.

SECTION 3.2       Right of First Refusal.

(a)       If any holder of Shares (the “Offeror”) receives a Bona Fide Offer for
any or all of such holder’s Shares and proposes to Transfer any such Shares
(other than to a Permitted Transferee or in a Public Offering), including to
another Stockholder who is not a Permitted Transferee, then the Offeror shall
furnish to the Company and all other Stockholders a written notice of such
proposed Transfer (a “Sale Notice”). The Sale Notice will include (i) the number
of Shares proposed by the Offeror to be Transferred (the “Subject Shares”), (ii)
the per share purchase price in cash at which the Offeror is prepared to
Transfer such Shares (the “Offered Price”), (iii) the name and address of each
Person to whom the sale is proposed to be made and, if that person is a
corporation or other entity, the principal owners thereof, (iv) other material
terms and conditions, if any, proposed in the Bona Fide Offer, and (v) a
statement to the effect that such Person’s offer is, to the best knowledge of
the Offeror, a Bona Fide Offer.

-14-

--------------------------------------------------------------------------------

(b)       Upon receipt of the Sale Notice, the Company shall have the right and
option (the “Purchase Option”), for a period ending fifteen (15) calendar days
following its receipt thereof, to elect to purchase all but not less than all of
the Subject Shares at the Offered Price and otherwise on the terms specified in
the Sale Notice. If the Company does not deliver written notice of its intention
to exercise the Purchase Option within such 15-day period, the Company shall be
deemed to have waived all of its rights with respect to the offer contained in
the Sale Notice, and each of the remaining Stockholders, pro rata in accordance
with their ownership of Common Equivalent Shares, shall then have a Purchase
Option, for a period of fifteen (15) calendar days thereafter, to elect to
purchase its pro rata portion (but not less than its pro rata portion) of the
Subject Shares at the Offered Price and otherwise on the terms specified in the
Sale Notice. If all remaining Stockholders do not exercise their Purchase Option
as to all of the Subject Shares, then each of the Stockholders electing to
purchase shall have the right, pro rata in accordance with its ownership of
Common Equivalent Shares, to elect to purchase the remaining part of the Subject
Shares available for purchase.

(c)       If the aggregate number of Shares offered to be purchased by the other
Stockholders pursuant to Section 3.2(b) does not equal or exceed the number of
the Subject Shares, the Offeror may, subject to the other provisions of this
Article III, not later than ninety (90) days after the date of the Sale Notice,
as such period may be extended to obtain any required regulatory approvals,
Transfer all Subject Shares to any Transferee, at a per share purchase price not
less than the Offered Price, and on such other terms specified in the Sale
Notice (as they may be modified in a manner which are not more favorable to the
Transferee), without any further obligation to the Company or the other
Stockholders pursuant to this Section 3.2.

(d)       The provisions of this Section 3.2 shall terminate upon an initial
Public Offering.

SECTION 3.3       Certain Transfers. In the event of a termination of Azoff’s
employment that gives rise to the accelerated vesting of the shares of
restricted Common Stock granted to Azoff pursuant to the Restricted Stock Award
Agreement (the “Accelerated Shares”), Azoff (or his estate or Permitted
Transferee) shall be permitted to Transfer the Accelerated Shares, subject to
the provisions of Section 3.2.

SECTION 3.4       Put/Call Rights.

(a)       Azoff Put; FLMG/WMG Call; Exercisability.

            (i)       Azoff Put. The Azoff Trust shall have the right,
exercisable by the irrevocable delivery of written notice (the “Put Notice”) by
the Azoff Trust to FLMG Holdings, MMI and WMG Church at any time during the
sixty (60) day period following June 8, 2012, to sell to each of (A) FLMG
Holdings and (B) MMI and WMG Church (acting collectively as a group), and cause
each of (A) FLMG Holdings and (B) MMI and WMG Church (acting collectively as a
group) to buy from the Azoff Trust, 25% of the Azoff Trust’s Shares (an
aggregate of 50% of the Azoff Trust’s Shares) (collectively, the “Azoff Put”).

-15-

--------------------------------------------------------------------------------

It is understood and agreed that the Azoff Trust may select which Shares owned
by the Azoff Trust are sold and purchased pursuant to the Azoff Put.

            (ii)       FLMG/WMG Call. The FLMG/WMG Group shall have the right to
purchase, and cause the Azoff Trust to sell all, but not less than all, of the
Azoff Trust’s Shares (or, in the event of exercise of the Azoff Put pursuant to
Section 3.4(a)(i), the remaining Shares not subject to the Azoff Put), which
right shall be exercisable by the FLMG/WMG Group by the irrevocable delivery of
written notice (the “Call Notice”) to the Azoff Trust at any time during the
sixty (60) day period following June 8, 2012 (the “FLMG/WMG Call”); it being
understood that if a member of the FLMG/WMG Group does not wish to exercise the
FLMG/WMG Call, the other members of the FLMG/WMG Group may exercise the FLMG/WMG
Call (the “Exercising Members”) and only such Exercising Members shall be
obligated to purchase the Azoff Trust’s Shares pursuant to the FLMG/WMG Call.

(b)       MSG Exit Rights.

           (i)       MSG Put.

          (A)       MSG shall have the right, exercisable by the irrevocable
delivery of written notice (the “MSG Put Notice”) by MSG to FLMG Holdings, MMI
and WMG Church at any time during the sixty (60) day period following June 8,
2015 to sell to each of (1) FLMG Holdings and (2) MMI and WMG Church (acting
collectively as a group), and cause each of (X) FLMG Holdings and (Y) MMI and
WMG Church (acting collectively as a group) to buy from MSG, 50% of MSG’s Shares
(an aggregate of 100% of MSG’s Shares); and

          (B)       MSG shall have the right, exercisable by the irrevocable
delivery of a MSG Put Notice by MSG to the Controlling Party at any time during
the sixty (60) day period following the third anniversary of the date on which a
Controlling Party Transaction is consummated, to sell to the Controlling Party,
and cause the Controlling Party to buy from MSG, 100% of MSG’s Shares (the
rights set forth in this Section 3.4(b)(i)(A) and (B), collectively, the “MSG
Put”).

            (ii)       Dispositions by the Azoff Trust. If the Azoff Trust
and/or its Affiliates intend to Transfer any of the Shares held by the Azoff
Trust and/or its Affiliates (other than a Transfer to a Stockholder, Permitted
Transferee or pursuant to the Azoff Put or the FLMG/WMG Call) (the actual
percentage of such Shares to be so Transferred of the Shares held by the Azoff
Trust and/or its Affiliates, the “Azoff Percentage”, and the actual number of
such Shares to be so Transferred, the “Azoff Amount”), the Azoff Trust shall
promptly give written notice (a “Tag-Along Notice”) to MSG of its right to
participate in the Transfer. The Tag-Along Notice shall specify (w) the identity
of the Person or Persons to whom such Transfer will be made (the “Proposed
Transferees”), (x)

-16-

--------------------------------------------------------------------------------

the number of Shares to be transferred in the Transfer, (y) the consideration
per share to be paid by the Proposed Transferees and (z) all other material
terms and conditions of the Transfer (collectively, the “Transfer Terms”). MSG
may elect, by delivering a written notice (an “Exercise Notice”) to the Azoff
Trust within thirty (30) days after the date on which it received the Tag-Along
Notice, to sell up to the Azoff Percentage of its Shares to the Proposed
Transferees on the Transfer Terms. The Azoff Trust shall not, and Azoff Trust
shall cause each of its Affiliates not to, Transfer any Shares to any Proposed
Transferee unless the Proposed Transferee agrees to purchase from MSG on the
Transfer Terms all of the Shares which MSG has elected to sell pursuant to the
Exercise Notice (the actual number of such Shares, the “MSG Amount”).
Alternatively, if the Proposed Transferee does not agree to purchase more than a
number of Shares (such number, the “Purchase Limit”) that is less than the sum
of the Azoff Amount and the MSG Amount, then each of the Azoff Trust and its
Affiliates and MSG shall sell its pro rata share of the Purchase Limit to the
Proposed Transferee. For purposes of this Section 3.4(b)(ii), the pro rata share
of the Azoff Trust or any of its Affiliates or MSG shall be a fraction, the
numerator of which shall be the number of Shares held by it, and the denominator
of which shall be the aggregate number of Shares held by the Azoff Trust and its
Affiliates and MSG.

(c)       Purchase Price. The purchase price for the Shares purchased pursuant
to this Section 3.4 (other than Section 3.4(b)(ii)) shall be the Selected Fair
Value, determined pursuant to the provisions of Section 3.4(e) as of the date of
the most recent financial statements of the Company available at the time that
notice of exercise is delivered.

(d)       Purchase and Sale of Shares.

            (i)       The purchase and sale of the Shares under this Section 3.4
(other than Section 3.4(b)(ii)) shall be consummated at a closing the date and
time of which shall be selected by the Designated Purchaser, and provided in
writing to (x) in the case of the MSG Put, MSG or (y) in all other cases, the
Azoff Trust (such party, the “Put/Call Seller”), at least seven days prior
thereto; provided, that except as set forth in this Section 3.4(d), such date
shall not be later than the later to occur of the 30th day following (x) the
date of receipt of the relevant exercise notice, and (y) the final determination
of the Selected Fair Value in accordance with Section 3.4(e); provided, further,
that if the approval of any governmental authority is imposed by or required
under any legal requirement with respect to the consummation of the purchase and
sale of the Shares under this Section 3.4, the closing shall be deferred to a
date not later than the fifth Business Day following the date the last such
approval shall have been obtained or occurred. At such closing, each purchaser
shall cause to be paid to the Put/Call Seller the applicable purchase price
(such price being referred to as the “Put/Call Purchase Price”) by check or
checks or wire transfer of immediately available funds, against delivery by the
Put/Call Seller of the certificates evidencing the Shares to be sold by such
seller to such

-17-

--------------------------------------------------------------------------------

purchaser, together with duly executed forms of assignment sufficient to
transfer title thereto to such purchaser (in form and substance reasonably
satisfactory to the Designated Purchaser) assigning such Shares to such
purchaser, free and clear of any Encumbrances.

            (ii)       Alternatively, in the case of FLMG Holdings, FLMG
Holdings may in its discretion elect to pay all or a portion of the Put/Call
Purchase Price payable by FLMG Holdings in freely transferable (either pursuant
to a registration statement on Form S-3 or another suitable registration form
for the issuance by IAC to the Put/Call Seller, or pursuant to a resale
prospectus on Form S-3 or similar form) listed shares of IAC common stock, par
value $0.001 per share (the “IAC Common Stock”) with an IAC Common Stock fair
market value equal to the Put/Call Purchase Price payable by FLMG Holdings (or,
if applicable, the portion of the Put/Call Purchase Price payable by FLMG
Holdings being paid with shares of IAC Common Stock). For purposes of this
Agreement, the “IAC Common Stock fair market value” shall be equal, on the date
of the closing, to the average of the last reported sales prices over the ten
(10) trading day period ending on the day immediately prior to the date of the
closing, during regular trading hours, of the IAC Common Stock on The NASDAQ
National Market System (“NASDAQ”) (or, if the IAC Common Stock is listed on a
national securities exchange, as reported in the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which the IAC Common Stock is listed or admitted
to trading). In the event that any portion of the Put/Call Purchase Price
payable by FLMG Holdings is paid in IAC Common Stock pursuant to this Section
3.4(d)(ii) and the Put/Call Seller’s ability to resell the shares of IAC Common
Stock during the ten (10) day period following their delivery pursuant to this
Section 3.4(d)(ii) would be limited or restricted in any fashion other than by
actions of the Put/Call Seller, including as a result of any standstill
agreement, blackout period, failure of IAC to be timely in its filings under
applicable securities laws or regulations, restrictions imposed by IAC on sales
pursuant to any registration statement, cessation of trading in the IAC Common
Stock or generally, failure of IAC to retain the listing of IAC Common Stock on
a national securities exchange, or any similar restriction, then the payment in
question shall be in cash rather than in IAC Common Stock.

            (iii)       Alternatively, in the case of MMI and WMG Church, MMI
and WMG Church may in their discretion elect to pay all or a portion of the
Put/Call Purchase Price payable by MMI or WMG Church in freely transferable
(either pursuant to a registration statement on Form S-3 or another suitable
registration form for the issuance by WMG Parent to the Put/Call Seller, or
pursuant to a resale prospectus on Form S-3 or similar form) listed shares of
the common stock of WMG Parent, par value $0.001 per share (the “WMG Common
Stock”) with a WMG Common Stock fair market value equal to the Put/Call Purchase
Price payable by MMI or WMG Church (or, if applicable, the portion of the
Put/Call Purchase Price payable by MMI or

-18-

--------------------------------------------------------------------------------

WMG Church being paid with shares of WMG Common Stock). For purposes of this
Agreement, the “WMG Common Stock fair market value” shall be equal, on the date
of the closing, to the average of the last reported sales prices over the ten
(10) trading day period ending on the day immediately prior to the date of the
closing, during regular trading hours, of the WMG Common Stock on The New York
Stock Exchange, Inc., as reported in the principal consolidated transaction
reporting system with respect to securities listed on such exchange. In the
event that any portion of the Put/Call Purchase Price payable by MMI or WMG
Church is paid in WMG Common Stock pursuant to this Section 3.4(d)(iii) and the
Put/Call Seller’s ability to resell the shares of WMG Common Stock during the
ten (10) day period following their delivery pursuant to this Section
3.4(d)(iii) would be limited or restricted in any fashion other than by actions
of the Put/Call Seller, including as a result of any standstill agreement,
blackout period, failure of WMG Parent to be timely in its filings under
applicable securities laws or regulations, restrictions imposed by WMG Parent on
sales pursuant to any registration statement, cessation of trading in the WMG
Common Stock or generally, failure of WMG Parent to retain the listing of WMG
Common Stock on a national securities exchange, or any similar restriction, then
the payment in question shall be in cash rather than in WMG Common Stock.

(e)       Determination of Selected Fair Value.

            (i)       In the event any party exercises its right to buy or sell
the Shares under this Section 3.4 (other than Section 3.4(b)(ii)), the
Designated Purchaser and the Put/Call Seller shall attempt to come to an
agreement regarding the Fair Value of the Shares. If the Put/Call Seller and the
Designated Purchaser agree on such Fair Value in writing, such value shall be
the Selected Fair Value. If the Put/Call Seller and the Designated Purchaser
have not agreed on the Fair Value within thirty (30) days of the receipt of the
exercise notice, then each of the Put/Call Seller and the Designated Purchaser
shall submit their determination of Fair Value of the Shares (the “Fair Value
Notice”) to an independent third party (the “Agent”) reasonably agreeable to
both parties by the fortieth (40th) day following the date the exercise notice
was delivered. Each party’s Fair Value Notice shall contain the party’s
determination of Fair Value and any additional materials expressing the
reasoning and analysis supporting such determination.

            (ii)       After receipt of the Fair Value Notices, the Agent shall
provide each party with the Fair Value Notice of the other party. If the
parties’ determinations of Fair Value are within 10% of each other, then the
Selected Fair Value shall be the average of the two determinations. In the event
they are not, then within a fifteen (15) day period the Put/Call Seller and the
Designated Purchaser shall jointly select an independent, nationally recognized
valuation firm or investment bank (the “Baseball Arbitrator”) to resolve the
dispute. In the event that both parties are not able to reasonably agree upon a
Baseball Arbitrator, each party will designate an independent third party (each,
a

-19-

--------------------------------------------------------------------------------

“Representative”), and the Representatives will select an independent third
party to serve as the Baseball Arbitrator. The Baseball Arbitrator will be
provided each party’s Fair Value Notice and shall, within thirty (30) days,
notify the parties of its selection of one of the two determinations of Fair
Value, which Fair Value shall be chosen by the Baseball Arbitrator based on its
determination that it more closely reflected the Fair Value (determined as set
forth in the definition thereof) than the other original determination. This
shall be the Selected Fair Value, which determination shall be final. One-half
of the costs of the Baseball Arbitrator shall be borne by the Put/Call Seller
and the other half shall be borne by the purchasers (which shall be allocated
among them on a pro rata basis based on the number of the Shares to be purchased
by them).

            (iii)       Any opinions on value that are not contained in a
party’s Fair Value Notice (including opinions of members of management of the
Company, valuations or analyses undertaken for the Company’s internal corporate
purposes and valuations of other companies for internal corporate purposes) may
be prejudicial to the process contemplated by this Section 3.4 if used by the
Designated Purchaser or the Put/Call Seller, and shall not be presented to the
Baseball Arbitrator and, if so presented, shall not be taken into account by the
Baseball Arbitrator in determining Fair Value. Additionally, neither the
Designated Purchaser nor the Put/Call Seller shall convey to the Baseball
Arbitrator, either verbally or in the Fair Value Notice, any positions or views
expressed by the other party during their previous negotiation of Fair Value.

            (iv)       For purposes of determining Fair Value pursuant to this
Section 3.4, each of the parties shall be provided with relevant historical
financial information for the Company and, to the extent available, the
then-current twelve (12) month forecasts for the Company, but no party shall be
furnished other forward looking information, due to the inherently speculative
nature of such materials.

(f)       Obligations Accrue to Transferees.

            (i)       The rights and obligations of the Azoff Trust under this
Section 3.4 shall inure to the benefit of, and be binding upon, any Transferee
of the Azoff Trust (including, for the avoidance of doubt, any Permitted
Transferees) on a ratable basis based on the Common Stock Equivalents held by
the Azoff Trust and its Transferees.

            (ii)       The rights and obligations of FLMG Holdings, MMI and WMG
Church or MSG, as applicable, under this Section 3.4 may, at its election, be
transferred to any of its Transferees and if so Transferred, shall inure to the
benefit of, and be binding upon, FLMG Holdings, MMI and WMG Church or MSG, as
applicable, and its Transferees on a ratable basis based on the Common Stock
Equivalents held by them. For avoidance of doubt, in any such circumstance, a
Transferee whose shares are publicly listed on a national

-20-

--------------------------------------------------------------------------------

securities exchange or NASDAQ also shall have the ability to pay all or a
portion of the Put/Call Purchase Price payable by such party in shares of such
party’s stock, and the provisions of Sections 3.4(d)(ii) and (iii) shall apply
mutatis mutandis.

(g)       Appointment of Representative.

            (i)       Following any Transfer of Shares (including any Transfer
by the Azoff Trust to a Permitted Transferee), in the event multiple parties are
selling Shares pursuant to the FLMG/WMG Call, the Azoff Put or the MSG Put, the
party with the greatest number of Shares, in the aggregate, subject to the
FLMG/WMG Call, the Azoff Put or the MSG Put, as applicable, shall control the
valuation process for the selling stockholders, and if there are multiple
purchasers, the Designated Purchaser shall control the valuation process for the
purchasing stockholders. In the event two or more parties are selling, or two or
more parties are required to purchase, an equal number of Shares pursuant to the
Azoff Put, the FLMG/WMG Call or the MSG Put, as the case may be, then such
parties shall mutually agree on a single representative to represent the selling
stockholders or purchasing stockholders (as the case may be) in the valuation
process.

            (ii)       The representative appointed by the selling Stockholders
under clause (i) of this Section 3.4(g) and the Designated Purchaser shall be
responsible for, on behalf of the Stockholders it is representing, establishing
Fair Value, delivering required notices, negotiating with the selling
stockholders or purchasers (as the case may be), selecting the Baseball
Arbitrator and all other relevant matters.

(h)       Termination. The provisions of this Section 3.4 shall terminate upon
an initial Public Offering.

SECTION 3.5       Subsequent Stockholders.

(a)       As long as this Agreement remains in effect, and notwithstanding
anything to the contrary contained herein, no Stockholder shall have the right
to Transfer its Shares to a Transferee unless (i) such Transfer is made in
compliance with the terms of this Agreement and (ii) the Transferee executes and
delivers to the Company a signature page counterpart to this Agreement and an
acceptance of all of the terms and conditions of this Agreement (including such
other documents or instruments as may be required to effect the admission in the
Company’s reasonable judgment) (such transferee is referred to herein as
“Subsequent Stockholder”).

(b)       A Transferee who has qualified as a Subsequent Stockholder in
accordance with this Section 3.5 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Stockholder under this
Agreement holding the same class of Shares; provided, that such Subsequent
Stockholder shall not have any rights of a

-21-

--------------------------------------------------------------------------------

Stockholder, except to the extent rights are assigned to such Subsequent
Stockholder as permitted by this Agreement.

(c)       A Transfer of a Stockholder’s Shares shall become effective on the
date such Person’s name is recorded on the books and records of the Company.
Upon such Transfer, (i) the Company shall amend Schedule A to reflect the name
and address of, and number and class of Shares held by, such Subsequent
Stockholder and to eliminate or adjust, if necessary, the name, address and
interest of the predecessor of such Subsequent Stockholder (such revisions to be
presented to the Board no later than at the next regular meeting of the Board)
and (ii) to the extent of the Transfer to such Subsequent Stockholder, the
Stockholder shall be relieved of its obligations under this Agreement.

ARTICLE IV

DIVIDENDS

SECTION 4.1       Annual Dividends. As soon as reasonably practicable after the
end of each fiscal year of the Company, the Stockholders shall cause all Excess
Cash to be distributed by the Company to the Stockholders pro rata in accordance
with their respective Stockholder Percentages.

SECTION 4.2       Limitations on Dividends. Notwithstanding any other provision
contained in this Agreement, the Company shall not make any distribution of
Excess Cash (or other proceeds) to any Stockholder if such distribution would
violate any applicable Law.

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.1       Access. The Company hereby agrees that it shall provide each
Stockholder and its accountants, counsel and other representatives such access,
upon reasonable notice and during normal business hours, to the personnel,
properties, contracts, files, documents and other books and records of the
Company and its Subsidiaries as such Stockholder may reasonably request for
accounting, tax or other purposes; provided, however, that (a) such Stockholder
shall reimburse the Company for any reasonable out-of-pocket expenses incurred
by it or any of its Subsidiaries in complying with such request, (b) each
Stockholder may make such request not more than once in any calendar year
(provided, that each Stockholder shall be entitled to make any number of
additional requests if such Stockholder shall need access to the personnel,
properties, contracts, files, documents and other books and records of the
Company and its Subsidiaries to comply with any applicable Law) and (c) no
Stockholder shall conduct any such activities in a manner that would
unreasonably interfere with the operation and management of the Company’s
business.

-22-

--------------------------------------------------------------------------------

SECTION 5.2       Financial Information. The Company hereby further agrees that
it shall maintain its accounting records in accordance with U.S. generally
accepted accounting principles, applied on a consistent basis, and provide the
Stockholders with:

(a)       for each quarterly period, copies of the Company’s unaudited financial
statements for such quarterly period, not later than forty-five (45) days
following the end of such quarterly period,

(b)       for each fiscal year, copies of the Company’s unaudited financial
statements for such fiscal year, not later than sixty (60) days following the
end of such fiscal year, and

(c)       copies of the Company’s annual budgets, any material forecasted
changes to the Company’s annual budgets, and the Company’s actual monthly and
year-to-date results, in each case under this subclause (c) from time to time
if, as and when such information is prepared by the Company; it being agreed
that the Company shall not be required to prepare any such budgets, changes
thereto, or monthly or year-to-date results.

ARTICLE VI

GENERAL PROVISIONS

SECTION 6.1       Notices.

(a)       Except as specifically provided elsewhere in this Agreement, all
notices, requests, consents or other communications to the Company or to any
Stockholder hereunder shall be in writing and shall be given

            (i)       if to the Company:

1100 Glendon Avenue
Los Angeles, California 90024
Facsimile: (310) 209-3139
Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Loeb & Loeb LLP
10100 Santa Monica Boulevard
Los Angeles, California 90067
Attention: Harold A. Flegelman, Esq.
Telecopy: 310-919-3924

            (ii)       if to a Stockholder, at the Stockholder’s address or
facsimile number set forth on Schedule A under the heading entitled
“Stockholders”, as such Schedule A may be amended or updated from time to time
pursuant to this

-23-

--------------------------------------------------------------------------------

Agreement; or such other address or facsimile number as the Company or such
Stockholder may hereafter specify by written notice to the others.

(b)       Each such notice, request, consent or other communication shall be
given (i) by hand delivery, (ii) by nationally recognized overnight courier
service, or (iii) by facsimile.

(c)       Each such notice, request, consent or other communication shall be
deemed to be delivered (i) if delivered by hand, when delivered at the address
specified in this Section 6.1, (ii) if delivered by nationally recognized
overnight courier service, on the second following Business Day after delivery
to such service or such mailing, and (iii) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified in this Section 6.1
and the appropriate confirmation is received.

SECTION 6.2       Amendments. Amendments to this Agreement may be made only as
follows:

(a)       notwithstanding any other provision of this Agreement to the contrary,
by a written instrument, at anytime in the 12 month period following the
consummation of a Controlling Party Transaction, if the Controlling Party
reasonably determines that the amendment is necessary to permit a consolidation
of the financial statements of the Company with those of the Controlling Party
and provided, that such amendment: (i) is effected only upon the consent of each
of the Azoff Trust, FLMG Holdings, MMI and WMG Church (or any of their
respective Permitted Transferees) to the extent each is still a holder of shares
of Common Stock of the Company, which may be withheld or granted in each of
their sole discretion and which shall be evidenced by a written instrument
signed thereby, (ii) may amend clauses (c), (d), (l) and/or (o) of Section 2.2
to provide instead that approval thereunder shall only be required if the
Company: (A) appoints or removes any executive officer of the Company or makes
any material change to the compensation of any such executive officer to the
extent that such change would result in payments of more than $500,000 in any
Contract Year; (B) consummates any Acquisition or investment in any Person
having a value in excess of $10,000,000 individually, or in excess of
$25,000,000 in the aggregate (calculated without giving effect to any
transactions having a value of $10,000,000 or less) in any fiscal year; (C)
creates or permits to exist any Encumbrance other than Encumbrances arising in
the ordinary course of business; and (D) takes any action outside the ordinary
course of business, other than as set forth in this Section 2.2, that is
material to the business, cash flow or long term viability of the Company, taken
as a whole and (iii) may amend solely those provisions of this Agreement as are
required, upon the reasonable determination of the Controlling Party based upon
the advice of the Controlling Party’s independent public accountants, to permit
such consolidation and that does not disproportionately and adversely impact any
Stockholder as compared to any other Stockholder under this Agreement or under
applicable Law; and provided further that, the parties hereto acknowledge that
the amendments described in the foregoing subsections 6.2(a)(ii) and 6.2(a)(iii)
would not disproportionately and adversely impact any Stockholder as compared to
any other Stockholder under this Agreement or under applicable Law; and

-24-

--------------------------------------------------------------------------------

(b)       in all other instances, by a written instrument signed by the
Stockholders holding at least 75% of the Common Equivalent Shares held by the
parties hereto as of the date of this Agreement (which must include the Azoff
Trust in the event that the Azoff Trust is still a holder of shares of Common
Stock of the Company); provided, that any amendment to this Agreement pursuant
to this Section 6.2(b) that would, directly or indirectly have a
disproportionate, as compared to any other Stockholder, adverse effect on the
rights of MSG or a Subsequent Stockholder of its Shares as a Stockholder or
Subsequent Stockholder, as applicable, under this Agreement or under applicable
Law, shall require the approval of Stockholders holding at least 100% of the
Common Equivalent Shares. The Company shall send to each Stockholder a copy of
any amendment to this Agreement. Notwithstanding the foregoing, the Company may
amend Schedule A from time to time as contemplated by Section 3.5(c). Any
amendment or revision to Schedule A hereto or to the Company’s records to
reflect information regarding Stockholders shall not be deemed an amendment to
this Agreement.

SECTION 6.3       Confidentiality. Each Stockholder agrees that such Stockholder
shall keep confidential, and shall not disclose to any third Person or use for
its own benefit, without the consent of the Board, any non-public information
with respect to the Company (including any Person in which the Company holds, or
contemplates acquiring, an investment) that is in such Stockholder’s possession
on the date hereof or disclosed to such Stockholder by or on behalf of the
Company, provided that a Stockholder may disclose any such information (i) as
has become generally available to the public, (ii) to its employees and
professional advisers who need to know such information and agree to keep it
confidential, (iii) to the extent required in order to comply with contractual
reporting obligations, to its limited partners or stockholders who have agreed
to keep such information confidential, (iv) to the extent necessary in order to
comply with any law, order, regulation or ruling applicable to such Stockholder,
including the rules of any stock exchange on which the securities of such
Stockholder or any of its Affiliates are listed and (v) as may be required in
response to any summons or subpoena or in connection with any litigation, it
being agreed that, unless such information has become generally available to the
public, if such information is being requested pursuant to a summons or subpoena
or a discovery request in connection with a litigation, (x) the Stockholder
shall give the Company notice of such request and shall cooperate with the
Company at the Company’s request so that the Company may, in its discretion,
seek a protective order or other appropriate remedy, if available, and (y) in
the event that such protective order is not obtained (or sought by the Company
after notice), the Stockholder (a) shall furnish only that portion of the
information which, in accordance with the advice of counsel, is legally required
to be furnished and (b) will exercise its reasonable efforts to obtain
assurances that confidential treatment will be accorded such information.

SECTION 6.4       No Other Restrictions. In light of the fact that the
Stockholders and their respective Affiliates have other business operations and
investments, each party to this Agreement acknowledges that, except as otherwise
set forth in this Agreement, the FL Purchase Agreement and the Azoff Employment
Agreement (including without limitation Section 9 thereof), each of the
Stockholders and their respective Affiliates shall be free to operate their
respective businesses in their own

-25-

--------------------------------------------------------------------------------

best interests, and none of the parties (nor their respective Affiliates) shall
be in any way prohibited or restricted from engaging or investing in, directly
or indirectly, any business opportunity of any type or description, or obligated
to present any business opportunity to the Company or to any other Stockholder.

SECTION 6.5       Entire Agreement. This Agreement (including the Schedule
attached hereto), together with the FL Purchase Agreement, the MSG Purchase
Agreement, the Front Line Side Letter, the Azoff Employment Agreement and the
Restricted Stock Award Agreement, shall constitute the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and shall supersede any prior understanding or agreement, oral or written with
respect thereto. There are no representations, agreements, arrangements or
understandings, oral or written, between or among the Stockholders relating only
to the subject matter of this Agreement that are not fully expressed herein or
therein.

SECTION 6.6       Successors and Assigns; Binding Effect. Except as otherwise
set forth in this Agreement, no Stockholder shall assign all or any part of its
rights or obligations under this Agreement to any Person. This Agreement and all
of the terms and provisions hereof shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective legal representatives,
heirs, successors and permitted assigns.

SECTION 6.7       Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent, (a)
the remainder of this Agreement shall not be affected thereby, and each other
provision hereof shall be valid and enforceable to the fullest extent permitted
by law, (b) as to such Person or circumstance or in such jurisdiction such
provision shall be reformed to be valid and enforceable to the fullest extent
permitted by law and (c) the application of such provision to other Persons or
circumstances or in other jurisdictions shall not be affected thereby. Any
default hereunder by a Stockholder shall not excuse a default by any other
Stockholder.

SECTION 6.8       No Waiver. Neither the failure nor delay on the part of any
party hereto to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

SECTION 6.9       Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

SECTION 6.10       Judicial Proceedings. In any judicial proceeding involving
any dispute, controversy or claim arising out of or relating to this Agreement
or

-26-

--------------------------------------------------------------------------------

the Company or its operations, each of the Stockholders and the Company
unconditionally accepts the non-exclusive jurisdiction and venue of any United
States District Court located in the State of Delaware, or of the Court of
Chancery of the State of Delaware, and the appellate courts to which orders and
judgments thereof may be appealed. In any such judicial proceeding, the
Stockholders agree that in addition to any method for the service of process
permitted or required by such courts, to the fullest extent permitted by law,
service of process may be made by delivery provided pursuant to the directions
in Section 6.1.  EACH OF THE STOCKHOLDERS HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR RELATING TO THE COMPANY OR ITS OPERATIONS.

SECTION 6.11       Aggregation of Shares. All Shares held or acquired by a
Stockholder and its Affiliates shall be aggregated together for purposes of
determining the rights or obligations of a Stockholder, or application of any
restrictions to a Stockholder, under this Agreement, in each instance in which
such right, obligation or restriction is determined by any ownership threshold.

SECTION 6.12       Equitable Relief. The Stockholders hereby confirm that
damages at law would be an inadequate remedy for a breach or threatened breach
of this Agreement and agree that, in the event of a breach or threatened breach
of any provision hereof, the respective rights and obligations hereunder shall
be enforceable by specific performance, injunction or other equitable remedy,
but, nothing herein contained is intended to, nor shall it, limit or affect any
right or rights at law or by statute or otherwise of a Stockholder aggrieved as
against another Stockholder for a breach or threatened breach of any provision
hereof, it being the intention by this Section 6.12 to make clear the agreement
of the Stockholders that the respective rights and obligations of the
Stockholders hereunder shall be enforceable in equity as well as at law or
otherwise and that the mention herein of any particular remedy shall not
preclude a Stockholder from any other remedy it or he might have, either in law
or in equity.

SECTION 6.13       Headings and Captions. The headings, subheadings and captions
contained in this Agreement are included for convenience of reference only, and
in no way define, limit or describe the scope of this Agreement or the intent of
any provision hereof.

SECTION 6.14       Counterparts. This Agreement and any amendment hereto may be
signed in any number of counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one Agreement (or amendment, as
applicable).

SECTION 6.15       WMG Guarantee. WMG Guarantor hereby irrevocably guarantees
the punctual payment of all sums, and the punctual performance of all
obligations, by MMI and WMG Church hereunder. This is an absolute and
unconditional guarantee of payment and performance and may be proceeded against
WMG Guarantor before taking any action against MMI or WMG Church or after any
action against MMI and/or WMG Church has been commenced.

-27-

--------------------------------------------------------------------------------

SECTION 6.16       IAC Guarantee. With effect from December 7, 2007, IAC hereby
irrevocably guarantees the punctual payment of all sums, and the punctual
performance of all obligations, by FLMG Holdings hereunder (the “IAC Guaranty”);
provided, that, in connection with a Transfer of IAC’s Shares permitted by this
Agreement, this IAC Guaranty may be transferred and assigned by IAC to the
ultimate parent company of any such transferee without the consent of any of the
Stockholders or the Company. This IAC Guaranty is an absolute and unconditional
guarantee of payment and performance and may be proceeded on against IAC (or its
permitted transferee under this Section 6.16) before taking any action against
FLMG Holdings or after any action against FLMG Holdings has been commenced.
Without limiting the foregoing, the parties hereto acknowledge and agree that in
connection with the contemplated Transfer of the Shares (directly or indirectly)
to Ticketmaster (or a subsidiary thereof) in connection with IAC’s
publicly-announced plans to distribute the stock of Ticketmaster to IAC’s
stockholders or in connection with any other sale, merger or other disposition
of Ticketmaster by IAC, IAC’s obligations hereunder may be transferred and
assigned to Ticketmaster (or the publicly traded parent entity of Ticketmaster).
Upon any transfer of this IAC Guaranty as contemplated by this Section 6.16, IAC
shall be relieved of all of its obligations hereunder.

SECTION 6.17       MSG Guarantee. In connection with any Transfer by MSG of its
Shares to any of its Permitted Transferees, MSG shall irrevocably guarantee the
punctual payment of all sums, and the punctual performance of all obligations,
by such Permitted Transferee hereunder. Such guarantee shall be an absolute and
unconditional guarantee of payment and performance and may be proceeded against
MSG before taking any action against such Permitted Transferee or after any
action against such Permitted Transferee has been commenced.

SECTION 6.18       Lapse of Option. The parties hereto acknowledge that
notwithstanding the exercise by the Azoff Trust of the option set forth in
Section 3.3(a) of the Original Agreement, none of IAC, MMI, WMGUK, WMG Church or
any of their Affiliates has any obligation to sell Shares to Anschutz
Entertainment Group.

[remainder of page left intentionally blank]

-28-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first above written.

FRONT LINE MANAGEMENT GROUP, INC.


By: /s/ Irving Azoff                                          
Name:                                                            
Title:                                                               

THE AZOFF FAMILY TRUST OF 1997


By: /s/ Irving Azoff                                          
Name:                                                            
Title:                                                               

FLMG HOLDINGS CORP.


By: /s/ Gregg Winlarski                                   
Name: Gregg Winlarski                                   
Title: Vice President                                        

IAC/INTERACTIVECORP
(solely for purposes of Section 6.16)


By: /s/ Gregg Winlarski                                   
Name: Gregg Winlarski                                   
Title: VP & Associate General Counsel            

MM INVESTMENT INC.


By: /s/ Paul Robinson                                      
Name: Paul Robinson                                      
Title: VP                                                         

WMG CHURCH STREET LIMITED


By: /s/ Paul Robinson                                      
Name: Paul Robinson                                      
Title: Director                                                  


[Second Amended and Restated Stockholders’ Agreement]

--------------------------------------------------------------------------------

 

WARNER MUSIC INC.
(solely for purposes of Section 6.15)


By: /s/ Paul Robinson                                      
Name: Paul Robinson                                      
Title: EVP & General Counsel                         

MADISON SQUARE GARDEN, L.P.


By: /s/ [illegible]                                               
Name:                                                             
Title:                                                                

[Second Amended and Restated Stockholders’ Agreement]

--------------------------------------------------------------------------------